ORDER
On July 5, 1991, the Secretary of Veterans Affairs (Secretary) filed the designation of the record. On July 22, 1991, appellant filed a statement in lieu of a counter designation. On October 18, 1991, the Secretary filed a motion for leave to file out of time the record on appeal, which had been due on August 21, 1991, and lodged the record with the Court. As grounds for the motion, the Secretary’s counsel asserted: (1) a heavy caseload, and (2) administrative delays. The Secretary’s counsel asserts that he was unable to contact the pro se appellant regarding said motion.
The institutional conduct of the Secretary in this case displays an indifference to the rules and processes of this Court, as well as a disregard for fair treatment of appellant and neglect by the Secretary’s representatives of their professional obligations and responsibilities. See U.S. v. Raimondi, 760 F.2d 460, 461 (2d Cir.1985). On consideration of the foregoing, it is
ORDERED that the Secretary’s motion for leave to file the record on appeal out of time is granted. The Secretary’s record is filed as of the date of this order. Further motions by the Secretary for extensions of time will not be granted in this case unless agreed to by appellant or supported by truly extraordinary circumstances. A heavy caseload and administrative delays do not constitute extraordinary circumstances. It is further
ORDERED that appellant shall, within 30 days after the date of this order, file a brief. It is further
ORDERED that the Secretary shall, within 30 days after service of appellant’s brief, file a brief.